DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/2021 has been entered.
 
Response to Amendment
The preliminary amendment filed on 6/16/2021 has been acknowledged. Accordingly, claims 2, 9 and 11-12 have been cancelled, claims 1, 7 and 13 have been amended, thus currently claims 1, 3-8, 10 and 13-24 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3-6 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Levine Johnathan (US 7591572 B1, hereinafter, “Levine”, previously cited by the Examiner) in view of Huang Tony (US 20070127243 A1, hereinafter, “Huang”, newly cited by the Examiner) and Horiyama et al. (US 6502949 B1, hereinafter, “Horiyama”, newly cited by the Examiner).

Regarding claims 1, 3-6 and 21, Levine teaches light (lighting device 100, see figures 1-4), comprising: 
a removable battery pack (battery pack 132, see fig 4); 
a base portion (base 102, see fig 3) which receives the battery pack (132); 
a light section (light source housing 104, see fig 3) operably connected to the base section (102), the light section (104) including a light generator (lighting elements 129) which produces light (as expected from a light source); and 
a mount (mounting plate 146, see fig 4), 
the mount (146);
wherein only a portion (see right portion of 132 being inserted into 102, as seen in fig 1) of the removable battery pack (132) is received in the base portion (102).

Although Levine teaches the mount can be a completely different mounting mechanism (see col 8, lines 20-22), 
Levine does not teach the mount including a first mount member and a second mount member, the first mount member and the second mount member being movable 
wherein the first mount member includes a magnet; and
wherein the first mount member is disposed on the base portion; and
wherein the first mount member is rotatable with respect to the base portion; and
wherein the second mount member is rotatable with respect to the base portion; and
wherein the first mount member includes a first mount member housing and a magnet; and
wherein the first mount member further includes at least one metal plate which projects through the housing; and
wherein the first mount member further includes a hinge hole and a rod in the hinge hole.

Huang teaches a light (light for jack, see figures 1-6) having a light section (light portion 14) and a base portion (housing 10, see fig 3) which receives the removable battery pack (battery set 12, see fig 1) and a mount (two pivot devices 20, see fig 1);
the mount (20s) including a first mount member (left 20) and a second mount member (right 20), the first mount member (left 20) and the second mount member (right 20) being movable (as expected from hinges) so that the mount can attach to a variety of surfaces including at least a flat surface and a curved surface (such as the 
the first mount member (left 20) includes a magnet (magnet 21, see fig 1); and
the first mount member (left 20) is disposed on the base portion (10, clearly seen in fig 1); and
wherein the first mount member (left 20) is rotatable (about a1) with respect to the base portion (10).
wherein the second mount member (right 20) is rotatable with respect to the base portion (10).
wherein the first mount member (left 20) includes a first mount member housing (see housing described as an elongated block, in ¶ 16) and a magnet (21).

It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the mount as taught by Huang into the teachings of Levine in order to provide means to magnetically attach the device to metallic surfaces without additional fasteners, and since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 

 Figure 3 of Levine with Examiners annotations has been reproduced below:

    PNG
    media_image1.png
    825
    686
    media_image1.png
    Greyscale

Levine in view of Huang does not explicitly teach wherein the removable battery pack is a power tool battery pack.
Horiyama teaches a light (light adapter 1, see figures 1-8) having a light section (light 26) and a base portion (main body 2, see fig 2b) which receives the removable battery pack (battery pack 31, see fig 5); 
wherein the removable battery pack (31) is a power tool battery pack (better seen in figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate a power tool battery pack as taught by Horiyama into the teachings of Levine as modified by Huang in order to provide the device with a long lasting battery in comparison to regular or disposable batteries. One of ordinary skill in the art would have been motivated to make this modification because of the clear advantages of utilizing the same battery to power lamps and power tools, as is known in the art of power tool accessories. 

Regarding claims 13-17, Levine teaches light (lighting device 100, see figures 1-4), comprising: 
a removable battery pack (132); 
a base portion (102) which receives the battery pack (132); 
a light section (104) operably connected to the base portion (102), the light section (104) including a light generator (129) which produces light (as expected from a light source); 
a mount (146); 


Although Levine teaches the mount can be a completely different mounting mechanism (see col 8, lines 20-22), 
Levine does not teach wherein the mount comprises a first mount member and a second mount member; wherein each of the first mount member and the second mount member include a magnet; wherein each of the first mount member and the second mount member are independently rotatable relative to the base portion; wherein the first mount member is rotatable about a first axis; wherein the second mount member is rotatable about a second axis; and wherein the first axis is substantially parallel to the second axis; and 
wherein the first mount member is disposed on the base portion; and
wherein the second mount member is disposed on the base portion; and
wherein the first mount member and the second mount member are adjacent to one another; and
wherein the first mount member and the second mount member are rotatable to positions parallel to one another, pointing away from one another and pointing towards one another.

Huang teaches a light (light for jack, see figures 1-6) having a light section (light portion 14) and a base portion (housing 10, see fig 3) which receives the removable battery pack (battery set 12, see fig 1) and a mount (two pivot devices 20, see fig 1);
wherein the mount (20s) comprises a first mount member (left 20) and a second mount member (right 20); wherein each of the first mount member (left 20) and the second mount member (right 20) include a magnet (magnet 21 for each 20); wherein each of the first mount member (left 20) and the second mount member (right 20) are independently rotatable relative (about a1 and a2) to the base portion (10); wherein the first mount member (left 20) is rotatable about a first axis (a1); wherein the second mount member (right 20) is rotatable about a second axis (a2); and wherein the first axis (a1) is substantially parallel (evident from annotated figure above) to the second axis (a2); 
wherein the first mount member (left 20) is disposed on the base portion (10); and
wherein the second mount member (right 20) is disposed on the base portion (10); and
wherein the first mount member (left 20) and the second mount member (right 20) are adjacent to one another (at east in figure 4a, end parts of 20 are adjacent to each other); and
wherein the first mount member (left 20) and the second mount member (right 20) are rotatable to positions parallel to one another (evident from figure 1), pointing away from one another (although not shown, free rotation allows the members to point 

It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the mount as taught by Huang into the teachings of Levine in order to provide means to magnetically attach the device to metallic surfaces without additional fasteners, and since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, utilizing a mount that can be attached to flat of curved surfaces would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application, as is envisioned by Levine. Additionally, One of ordinary skill would have been motivated to make this modification as magnets provide strong attachment but also repositionable, and thus reducing the required time of light positioning and repairs.

Levine in view of Huang does not explicitly teach wherein the removable battery pack is a power tool battery pack.
Horiyama teaches a light (light adapter 1, see figures 1-8) having a light section (light 26) and a base portion (main body 2, see fig 2b) which receives the removable battery pack (battery pack 31, see fig 5); 
wherein the removable battery pack (31) is a power tool battery pack (better seen in figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate a power tool battery pack as taught by Horiyama into the teachings of Levine as modified by Huang in order to provide the device with a long lasting battery in comparison to regular or disposable batteries. One of ordinary skill in the art would have been motivated to make this modification because of the clear advantages of utilizing the same battery to power lamps and power tools, as is known in the art of power tool accessories. 

Regarding claim 18, Levine teaches further comprising an intermediate section (first connection member 106) between the base portion (102) and the light section (104).

Regarding claim 19, Levine teaches wherein the intermediate section (106) is rotatable relative (rotation is better seen with the aid of dotted arrows in annotated figure below) to the base portion (102).

Figure 3 of Levine with Examiners annotations has been reproduced below:

    PNG
    media_image2.png
    531
    514
    media_image2.png
    Greyscale

Regarding claim 20, Levine teaches wherein the light section (104) is rotatable (rotation is better seen with the aid of dotted arrows in annotated figure above) relative to the intermediate section (106).

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Levine in view of Huang and Horiyama as applied to claims 1, 21 and 13 above and further in view of Cyril Catherall (US 2240035 A, hereinafter, “Cyril”, newly cited by the Examiner).

Regarding claim 22, Levine teaches plate including corrugations in between the magnet 21 and the car jack, but 
Levine does not explicitly teach wherein the first mount member further includes at least one metal plate which projects through the housing.
Cyril teaches a first mount member (securing device see figures 1-5) within a first mount member housing (housing 1, see fig 1) and a magnet (magnet element 2, see fig 1);
wherein the first mount member (1) further includes at least one metal plate (steel plate 3, see fig 4) which projects through the housing (1).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the metal plates of Cyril into the teachings of Levine in order to increase the magnetic flux of the magnet. One of ordinary skill in the art would have been motivated to provide strong attachment of the device onto metallic surfaces.

Regarding claim 23, Levine teaches wherein the first mount member (left 20) further includes a hinge hole (see opening, labeled O in annotated figure above) and a rod (see rod in annotatOed figure above) in the hinge hole (opening).

Regarding claim 24, Levine teaches plate including corrugations in between the magnet 21 and the car jack, but 
Levine does not explicitly teach wherein the first mount member further includes a housing and at least one metal plate; wherein the housing houses the magnet; and wherein the at least one metal plate projects out of the housing.
Cyril teaches a first mount member (securing device see figures 1-5) within a first mount member housing (housing 1, see fig 1) and a magnet (magnet element 2, see fig 1);
wherein the first mount member (securing device) further includes a housing (1) and at least one metal plate (steel plate 3, see fig 4); wherein the housing (1) houses the magnet (2); and wherein the at least one metal plate (3) projects out of the housing (1).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the metal plates of Cyril into the teachings of Levine in order to increase the magnetic flux of the magnet. One of ordinary skill in the art would have been motivated to provide strong attachment of the device onto metallic surfaces.

Allowable Subject Matter
Claims 7-8 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regard to claim 7, while Lights comprising: a removable battery pack engaged into a base portion; an intermediate section rotatably connected to the base portion; a light section rotatably connected to the intermediate section, the light section including a light generator which produces light and a light projecting surface from which the light is projected; wherein the intermediate section is rotatable about a first axis; wherein the light section is rotatable about a second axis; wherein the first axis is orthogonal to the second axis; wherein the light section may be moved to a closed 
The light as disclosed above wherein the light section may be moved to a closed position, in which a majority of the light projecting surface is blocked; and wherein in the closed position, the majority of the light projecting surface is blocked directly by the battery pack whereby light projected from the light projecting surface would be directly blocked by the battery pack.

Claims 8 and 10 are allowed for being dependent on the allowed claim 7. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 with their respective dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR ROJAS CADIMA/           Patent Examiner of Art Unit 2875